                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

NATHAN SAMUEL O’BRIEN                                                                                    PLAINTIFF

vs.                                          Civil No. 6:19-cv-06022

ANDREW SAUL 1,                                                                                           DEFENDANT
Commissioner, Social Security Administration


                                                     JUDGMENT

         Comes now the Court on this the 21st day of January 2020, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security

Administration is AFFIRMED, and Plaintiff’s Complaint is hereby dismissed with prejudice.

         IT IS SO ORDERED.

                                                                             /s/ Barry A. Bryant
                                                                             HON. BARRY A. BRYANT
                                                                             U. S. MAGISTRATE JUDGE




1
 Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant, pursuant to
Rule 25(d)(1) of the Federal Rules of Civil Procedure.
